NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors: Brian Ritchie/Theresa Kelleher 212-850-5600 FOR RELEASE:7:00 AM (Eastern)October 23, CONMED Corporation Announces Third Quarter 2008 Financial Results · EPS Grows 24.1% · Sales Increase 9.1% · Cash Flow Remains Strong · Company Increases 2uidance and Establishes 2009 Sales and EPS Guidance · Conference Call to be Held at 10:00 a.m. ET Today Utica, New York, October 23, 2008 CONMED Corporation (Nasdaq: CNMD) today announced that sales in the quarter ended September 30, 2008 grew to $179.4 million, an increase of 9.1% compared to the same quarter in 2007.These sales drove a 24.1% increase in GAAP earnings per share to $0.36 when compared to GAAP EPS in the third quarter 2007.On a non-GAAP basis, diluted earnings per share were $0.37, a 27.6% increase over EPS in the September quarter of 2007.As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. “CONMED’s results for the third quarter of 2008 are a continuation of the strong performance seen in the first half of the year.Product innovation is, and will remain, a key factor in our success.Also, our increase in net income more than doubled the growth of our strong top-line this quarter, demonstrating our on-going commitment to expanding profitability.As such, CONMED maintains a positive outlook for the remainder of 2008 and beyond,” commented Mr. Joseph J. Corasanti, President and Chief Executive Officer. Year-Over-Year Quarterly Highlights · GAAP EPS grew to $0.36 compared to $0.29 in the third quarter 2007 · Non-GAAP EPS grew to $0.37, excluding costs incurred in connection with the previously disclosed operational restructuring plan · Quarterly sales increased to $179.4 million o 9.1% increase vs. 3Q 2007 reported revenues o 8.3% increase in constant currency CONMED News Release Continued Page 2 of 10 October 23, 2008 Year-Over-Year Nine Months’ Highlights · GAAP EPS grew 11.5% to $1.16 compared to $1.04 (2007 includes a non-recurring litigation gain) · Non-GAAP EPS grew 27.7% to $1.20 compared to · Nine-month sales increased to $562.9 million o 11.5% increase vs. 2007 nine-month reported revenues o 9.0% increase in constant currency · Net cash provided by operating activities grew 57.4% to $55.8 million – 1.6x net income Sales outside the United States were $77.0 million in the third quarter of 2008, growing 17.0% overall and 14.8% on a constant currency basis compared to the third quarter of 2007.International sales in the September 2008 quarter were 42.9% of the Company’s total sales compared to 40.0% of sales in the third quarter last year.Foreign currency exchange rates had an overall negative effect on the Company’s profitability in the third quarter 2008 compared to exchange rates in effect during the third quarter of 2007.While sales were higher by $1.3 million than would have been the case had currency rates remained constant, this benefit was offset by approximately $0.7 million of higher foreign selling costs.Further, accounting rules require foreign exchange gains and losses on inter-company account balances with subsidiaries to be recognized immediately.The dramatic strengthening of the U.S. dollar in the third quarter of 2008 caused an additional expense of $2.0 million due to inter-company accounts, and is included in selling and administrative expense.The net effect of these currency changes was a reduction in pre-tax income of approximately $1.4 million, or $0.03 per share. CONMED’s cash flow was strong in the first nine months of 2008.Cash provided by operating activities grew 57.4% to $55.8 million, more than 1.6 times the Company’s net income for the same period.The cash was used to purchase our Italian distributor, to fund capital expenditures and to grow the Company’s cash balance, which increased to $31.9 million at September 30, 2008.The Company’s cash provided by operations has historically been greater than its net income because of a low rate of tax paid in cash due to tax return deductions exceeding those for financial reporting purposes and due to other non-cash charges including depreciation, amortization and stock-based payment expense. In January 2008, the Company completed the purchase of the Italian distributor of
